Title: To George Washington from James Gilliland, 3 September 1781
From: Gilliland, James
To: Washington, George


                  
                     Sir
                     Philadelphia 3d Sepr 1781
                  
                  Convinced to what a degree your Excellency possesses all the Soft & Tender feelings of humanity, Nothing but the most absolute necessity could enduce me to wound your Ear at this Critical juncture with a relation of my distressed Situation a relief from which I cannot have the Smallest Idea of obtaining but through the interposition of your Excellency.
                  Having at an early Period of the present War, taken a very active & decided part in favour of my Country; upon the enemies Approach to N. York I retreated from thence with my family & what part of my effects I could find time & opportunity of bringing off: enter’d the Service as Lt in Col. A. Hamilton’s Compy Artillery & have the Honor now to Command the 1st Compy Sappers & Miners in the detach’d part of the Army under your Excellency’s immediate Command, in which Station I should feel my self altogether Happy & Contented but for that load of distress with which I foresee my Family consisting of a wife & Eight small Children must be overwhelm’d, from not a Partial but a total want of the great essentials of their Support, Provisions & Firewood, to purchase which hitherto they have been under the disagreeable Necessity of Selling their Furniture, not even Excluding their Bedding, and all their Resourses in that way being now Exhausted, must depend upon the Cold hand of Charity for a Support during my absence unless an order is given for letting them draw four or five Rations of Provisions from the Commissary & an addequate quantity of Fuel from the Qr Master Genl at Newburgh where they now reside the value of these articles to be Stopped out of my Pay hereafter.
                  If your Excellency will honor me with a hearing I am Convinced the Plain Narrative I shall give you of my particular Situation, Supported by that of Col. Hay & Several gentlemen at present in this City will enduce your Excellency to take my Case into Consideration & Grant such relief as in your power to one who esteems it his highest honor to be permitted the Liberty of Subscribing himself Your Excellencys Most respectfully Obedient & very Huml. Servt
                  
                     James Gilliland Capt. Sappers &c.
                  
               